Foster, J.
Whether the selectmen of a town, by virtue of their office, are vested with authority to collect and discharge the debts of a settled inhabitant and resident of the town wholly supported as a pauper by the town, is the question involved in this motion.
. The statutes of our own state must furnish the answer to this question; neither the common law, nor the statutes of England, nor the statutes of our sister states, can be of any avail for this purpose.
Selectmen with us are officers of the highest antiquity; and they are clothed with very responsible powers. Paupers are liable to be removed to such places as the selectmen may direct, to be supported; and are subject to their orders or to the orders of the persons contracted with to support them.. Selectmen are authorized to take rude, stubborn, and unruly children from their parents, under certain circumstances, with the advice of a justice of the peace, and bind them out for a certain period to some proper master, to the end that they may be properly educated, and brought up in some lawful calling and employment. The only statute bearing directly on this question, and to which our attention has been particularly called, is found on page 621, § 20; “ The selectmen of each town shall be overseers of the poor, and shall, at the expense of the town, provide for all paupers belonging to it food, clothing, firewood,” Ac., Ac. An “overseer” is an officer well known to our law. The circumstances under which he may be appointed and the mode of appointment are clearly pointed out. Stat., page 521, §§ 29, BO. We can hardly regard the expression “ overseers of the. poor” as used in our statute, as intended by the legislature to confer on the selectmen the same powers over the poor of their respective towns that the law gives to overseers over their wards. The cases differ very widely in character. The duty of the overseer under the law is to prevent an individual from wasting his estate, and so becoming a charge on the public; while the overseer of the poor is to care and provide for him, who, being totally destitute of the means of subsistence, is unable to care .and provide for himself.
*193But the overseer appointed by law has no snch power as it is claimed that selectmen have in this case. His powers are not compulsory over person or property, but advisory merely. It is by ah application to two or more justices of the peace, and after a hearing had, that any such powers as are here claimed can be exercised. In common parlance this is called “ the overseer in the second stage.”
We see no grounds on which the claim can reasonably be made, that selectmen as “ overseers of the poor” are overseers in this stage, and unless they are their powers fall far short of the exigencies of this case. The power claimed is in derogation of common right; in a certain sense it disfranchises a citizen, and- that upon the bare suggestion of no crime but poverty. We cannot by implication or intendment sustain such a claim. To uphold so extraordinary a power we require a clear, specific enactment of the legislature. We find none, and therefore the motion for a new trial is denied.
In this opinion the other judges concurred.